Case 7:20-cr-00595 Document 2 Filed on 03/10/20 in TXSD Page 1 of 1 Glo

U.S. Department of Justice , ‘ Criminal Docket
Washington, D.C.

1/13/2020/rp

 

. | ~?PD- 5S
McALLEN Division CR. No. af

 

 

 

 

 

 

 

 

MICAELA ALVAREZ
SEALED INDICTMENT Filea) March 10,2020 — Iudge:
County: Hidalgo
Lions #: 2020R00686 . Attorneys: a
UNITED STATES OF AMERICA RYAN K. PATRICK, UNITED STATES ATTORNEY
Vv. , — AMY L. GREENBAUM, ASST. U.S. ATTORNEY
AMBER ESTRADA--WARRANT-- Ct. 1
Charge(s): Ct.1: Bribery: Public Official Accepting a Bribe
Title 18, United States Code, Sections 201(_Y2)(C) and Title 18, United States Code;
Sections 2
Total
Counts
(1)
Penalty: Ct. 1: Imprisonment for not ‘more than 15 yrs. and/or a fine not to exceed $250,000 and not
‘more than a3 yr. SRT

 

Agency: Office of Inspector General - Rose Medina - 2019-003409

Proceedings
Date ,

 

 

 

 

 

 
